                                          Case 4:18-cv-05434-JSW Document 92 Filed 12/20/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FACEBOOK, INC.,                                  Case No. 18-cv-05434-JSW
                                                        Plaintiff,
                                   8
                                                                                          ORDER REFERRING MOTION FOR
                                                 v.                                       LEAVE TO AMEND INVALIDITY
                                   9
                                                                                          CONTENTIONS TO MAGISTRATE
                                  10     BLACKBERRY LIMITED, et al.,                      JUDGE
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On December 20, 2019, Blackberry Limited (“Blackberry”) filed a motion for leave to

                                  14   amend its invalidity contentions. Blackberry noticed the motion for a hearing on February 7,

                                  15   2020.

                                  16           The Court has referred a prior motion for leave to amend (a motion by Facebook, Inc.

                                  17   (“Facebook”) for leave to amend infringement contentions) to a randomly-assigned Magistrate

                                  18   Judge for the purpose of preparing a report and recommendation. (Dkt. No. 56.) Facebook’s

                                  19   motion for leave to amend was ultimately assigned to Magistrate Judge Corley.

                                  20           Accordingly, the Court HEREBY VACATES the hearing set for February 7, 2020, and it

                                  21   HEREBY REFERS Blackberry’s motion for leave to amend its invalidity contentions to

                                  22   Magistrate Judge Corley for the purposes of preparing a report and recommendation on the

                                  23   motion. See N.D. Civ. Local Rule 72-1.

                                  24           IT IS SO ORDERED.

                                  25   Dated: December 20, 2019

                                  26                                                  ______________________________________
                                                                                      JEFFREY S. WHITE
                                  27                                                  United States District Judge
                                  28
